DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2021 and 4/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 recites the limitation "the pixel layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the pixel layer" in line 3 will be interpreted to read as "a pixel layer".
In Re claims 2-9 and 12-15, they are rejected under 112(b) due to their dependence from claim 1.

B.	Claim 10 recites the limitation "the cut surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the cut surface" in line a will be interpreted to read as "a cut surface".
In Re claim 11, it is rejected under 112(b) due to their dependence from claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 12, 13, 15; and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (US 2017/0277219 A1, hereafter Chung) in view of Boek et al (US 2017/0327419 A1, hereafter Boek).
Re claim 1, Chung discloses in FIGS. 7-13A, 14 and 15A a method of manufacturing a display device, comprising:
providing an image display layer (550/590/670/710 including TFT 650 and OLED 690/730/740 structures in FIGS. 7-9; ¶ [0108]; [0110]-[0113]; [0115] and [0117]) on a first substrate (510; ¶ [0105]) comprising a first transmission area (portion of 510 at region 35; ¶ [0114]) and a display area (from left side 30 to right side 30 including middle 30 and 20; ¶ [0114]) around the first transmission area (portion of 510 at region 35), a pixel layer (550/590/670/710 including TFT 650 and OLED 690/730/740 structures) overlapping (aligned with) the display area (from left side 30 to right side 30 including middle 30 and 20);
providing a second substrate (750 in FIGS. 10-12; ¶ [0122]) facing the first substrate (510), the second substrate (750) comprising a second transmission area (portion of 750 at region 780; ¶ [0120]) overlapping (aligned with) the first transmission area (portion of 510 at region 35);
providing a transparent material (unseen frit in FIG. 12; ¶ [0122]) between the first transmission area (portion of 510 at region 35) and the second transmission area (portion of 750 at region 780); and
and melting (from solid phase to a liquid phase; ¶ [0122]) a portion of the transparent material to form a connection portion (seal combination; ¶ [0122]) that connects (combines) the first transmission area (portion of 510 at region 35) and the second transmission area (portion of 750 at region 780).

Chung fails to disclose melting each of a portion of the first transmission area adjacent to the transparent material, the transparent material, and a portion of the second transmission area adjacent to the transparent material to form a connection portion that connects the first transmission area and the second transmission area.
However,
Firstly, Chung discloses in the embodiment of FIG. 22 the second transmission area (380; ¶ [0091]) of the second substrate (350) disposed on a front surface (¶ [0143]-[0144]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung by substituting the second substrate in the embodiment of FIG. 22 for the second substrate in the embodiment of FIG. 12 of Chung, the substitution reducing or elimination potential damage to the light shaping structure (770/790) during the sealing process.
And secondly,
Boek discloses in FIG. 2 (with modifications; ¶ [0109]) a method of manufacturing a display device, comprising: melting (¶ [0053] and [0109]) each of a portion of a first transmission area (contact area of a first glass layer on 302; ¶ [0052] and [0109]) adjacent to (contacting) a transparent material (first glass layer; ¶ [0008]; [0052]-[0053] and [0109]), the transparent material (first and second glass layers), and a portion of a second transmission area (contact area  of a second glass layer on 304; ¶ [0008]; [0052]-[0053] and [0109]) adjacent to (contacting) the transparent material (first and second glass layers) to form a connection portion (glass-to-glass weld; ¶ [0053] and [0109]) that connects (joins) the first transmission area (contact area of the first glass layer on 302) and the second transmission area (contact area  of the second glass layer on 304).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Chung by incorporating the melting each of a portion of the first transmission area adjacent to the transparent material, the transparent material, and a portion of the second transmission area adjacent to the transparent material to form a connection portion that connects the first transmission area and the second transmission area, of Boek, to form low-temperature hermetic seals, in consideration of the high temperature sensitivity of the organic material(s) of OLED-based displays (Boek; ¶ [0002]). 

Re claim 2, Chung and Boek disclose the method of claim 1, wherein the forming of the connection portion (glass-to-glass weld of Boek) comprises providing a laser beam (501 of Boek; ¶ [0002]) to the portion of the first transmission area (contact area of the first glass layer on 302) adjacent to the transparent material (first and second glass layers of Boek) melts (¶ [0053] and [0109]) each of the portion of the first transmission area (contact area of the first glass layer on 302) adjacent to the transparent material, the transparent material (first and second glass layers), and the portion of the second transmission area (contact area  of the second glass layer on 304) adjacent to the transparent material as part of the hermetic seals discussed for claim 1.

Re claim 3, Chung discloses the method of claim 2, wherein the laser beam is irradiated (unseen laser irradiation; ¶ [0122]) along (into unseen frit; ¶ [0122]) an imaginary line (normal line) defined in the first transmission area (portion 510 at region 35).
For the record, the laser beam of Chung is being considered to comprise at least a plurality of imaginary lines consistent with the area of either the beam waist or the area (e.g. 500 µm as disclosed by Boek: ¶ [0051]) of the beam focal point.

Re claim 4, Chung discloses the method of claim 3.
But, fails to discloses wherein when the laser beam irradiated onto a first point of the imaginary line, a first cross-section shape extending radially from the first point and a second cross-section shape extending radially from the first cross-section shape are formed in the transparent material, the first transmission area, and the second transmission area.
However, Boek renders these limitations obvious by disclosing a laser beam irradiated onto a first point (beam center) of an imaginary line (normal line), a first cross-section shape (left side of parabola in FIG. 11; ¶ [0068] and FIG. 20; ¶ [0083]) extending radially from the first point and a second cross-section shape (right side of parabola in FIG. 11; ¶ [0068] and FIG. 20; ¶ [0083]) extending radially (linearly) from the first cross-section shape (left side of parabola in FIG. 11) are formed in the transparent material (glass layer), the first transmission area (contact area  of the glass layer on 302), and the second transmission area (contact area  of the glass layer on 304) as would be as part of the hermetic seals discussed for claim 1.

Re claim 8, Chung discloses the method of claim 3, wherein the imaginary line (normal line) comprises a plurality of lines (adjacent normal lines), the plurality of lines are spaced apart from each other along a first direction (laterally), and each of the plurality of lines (adjacent normal lines) extends along a second direction (longitudinally) which crosses (intersects) the first direction (laterally).
For the record, the laser beam of Chung is being considered to comprise at least a plurality of imaginary lines consistent with the area of either the beam waist or the area (e.g. 500 µm as disclosed by Boek: ¶ [0051]) of the beam focal point, the lines being parallel and non-overlapping.

Re claim 12, Chung and Boek disclose the method of claim 2, wherein the laser beam (501 of Boek) comprises an ultrashort pulse laser (Boek; ¶ [0070]) as would be part of the hermetic seals discussed for claim 1.

Re claim 13, Chung and Boek disclose the method of claim 1, wherein the providing of the transparent material comprises printing (Boek: screen printing; ¶ [0003]) the transparent material (first and second glass layers of Boek) on a surface of the second transmission area (contact area of the second glass layer on 304) facing the first transmission area (contact area of the first glass layer on 302) as would be part of the hermetic seals discussed for claim 1.

Re claim 15, Chung discloses the method of claim 1, further comprising providing a sensor (camera module 800 in FIG. 14; ¶ [0128]) under the first substrate (510) to overlap the first transmission area (portion of 510 at region 35; ¶ [0114]).

Re claim 16, Chung discloses in FIGS. 7-13A, 14 and 15A a method of manufacturing a display device, comprising:
providing a first transparent substrate (510 in FIG. 7; ¶ [0105]) comprising a first transmission area (portion of 510 at region 35; ¶ [0114]) and a display area (from left side 30 to right side 30 including middle 30 and 20; ¶ [0114]) around the first transmission area (portion of 510 at region 35);
providing a second transparent substrate (750 in FIGS. 10-12; ¶ [0122]) facing the first transparent substrate (510) and comprising a second transmission area (portion of 750 at region 780; ¶ [0120]) overlapping (aligned with) the first transmission area (portion of 510 at region 35); and
providing a laser beam onto a transparent material (unseen frit in FIG. 12; ¶ [0122]) and melting (from solid phase to a liquid phase; ¶ [0122]) at least a portion (areas in contact with 510 and 790) of the transparent material (unseen frit) to form a connection portion (seal combination; ¶ [0122]) that connects (combines) the first transmission area (portion of 510 at region 35) and the second transmission area (portion of 750 at region 780).
Chung fails to disclose providing a laser beam onto the first transmission area and melting at least a portion of the first transmission area to form a connection portion that connects the first transmission area and the second transmission area.

However,
Boek discloses in FIG. 2 (with modifications; ¶ [0109]) a method of manufacturing a display device, comprising:
providing a laser beam (501 of Boek; ¶ [0002]) onto a portion of a first transmission area (contact area of the first glass layer on 302) and melting (¶ [0053] and [0109]) at least a portion of the first transmission area to form a connection portion (glass-to-glass weld; ¶ [0053] and [0109]) that connects the first transmission area (contact area of the first glass layer on 302) and a second transmission area (contact area  of a second glass layer on 304; ¶ [0008]; [0052]-[0053] and [0109]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Chung by incorporating the providing a laser beam onto the first transmission area and melting at least a portion of the first transmission area to form a connection portion that connects the first transmission area and the second transmission area, of Boek, to form low-temperature hermetic seals, in consideration of the high temperature sensitivity of the organic material(s) of OLED-based displays (Boek; ¶ [0002]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (US 2017/0277219 A1, hereafter Chung) in view of Jung et al (US 2012/0104933 A1, hereafter Jung).
Re claim 18, Chung discloses in FIGS. 12 and 15A (with references to FIG. 14) a display device comprising:
a first substrate (510; ¶ [0105]) comprising a first transmission area (portion of 510 at region 35; ¶ [0114]) and a display area (from left side 30 to right side 30 including middle 30 and 20; ¶ [0114]) around the first transmission area (portion of 510 at region 35);
a pixel layer (550/590/670/710 including TFT 650 and OLED 690/730/740 structures) disposed on the first substrate (510) and overlapping (aligned with) the display area (from left side 30 to right side 30 including middle 30 and 20);
a second substrate (750 in FIGS. 10-12; ¶ [0122]) facing the first substrate (510) and comprising a second transmission area (portion of 750 at region 780; ¶ [0120]) overlapping (aligned with) the first transmission area (portion of 510 at region 35); and
a connection portion (seal combination; ¶ [0122]) between the first transmission area (portion of 510 at region 35) and the second transmission area (portion of 750 at region 780), wherein the connection portion (seal combination) comprises: a first portion (contacting 510); and a second portion (contacting 790).
Chung fails to disclose wherein the first transmission area adjacent to the connection portion, the connection portion, and the second transmission area adjacent to the connection portion comprise: the first portion having a first property; and the second portion having a second property different from the first property, and wherein the first portion has an area greater than an area of the second portion.

However,
Jung discloses in FIG. 4 (with references to FIGS. 1 and 3) a display device comprising: a connection portion (200; ¶ [0066]) between a first transmission area (portion of 101 having width d) and a second transmission area (portion of 102 having width d), wherein the first transmission area (portion of 101 having width d) adjacent to (below) the connection portion (200), the connection portion (200), and the second transmission area (portion of 102 having width d) adjacent to (above) the connection portion (200) comprise: a first portion (210; ¶ [0066]) having a first property (effective bonding; ¶ [0066]); and a second portion (220; ¶ [0066]) having a second property (non-effective bonding; ¶ [0066]) different from the first property (effective bonding), and wherein the first portion (210) has an area (c1; ¶ [0068]) greater (70-90% of width d; ¶ [0068]) than an area (width b, 10-30% of width d) of the second portion (220).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Chung such that the first transmission area adjacent to the connection portion, the connection portion, and the second transmission area adjacent to the connection portion comprise: a first portion having a first property; and a second portion having a second property different from the first property, and wherein the first portion has an area greater than an area of the second portion, as disclosed by Jung, to form connection portion seals comprising crack resistant outer portions preventing penetration of moisture and reducing the rate of defects caused by moisture penetration (Jung; ¶ [0067]).

Re claim 19, Chung and Jung disclose the display device of claim 18, further comprising: a cover panel (Chung: 850; ¶ [0129]) disposed under the first substrate; and a sensor (camera module 800 in FIG. 14; ¶ [0128]) disposed at a sensor hole (855 in FIG. 14; ¶ [0128]) defined in the cover panel (850) and overlapping the first transmission area (portion of 510 at region 35), wherein the first portion (210 of Jung) overlaps the sensor (800), and the second portion (220 of Jung) overlaps (aligns with) an area (of 855) between the sensor (800) and the sensor hole (855) as part of the crack free, reduced defects displays discussed for claim 18.
Chung fails to disclose the sensor (camera module 800) disposed in the sensor hole (855) in the embodiment of FIG. 15A. However, Chung does disclose in the embodiment of FIG. 3B the sensor (camera module 400) disposed in the sensor hole (455; [0100]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure in FIG. 15A of Chung by disposing the sensor in the sensor hole as in the embodiment of FIG. 3B of Chung to provide stability against the sensor being misaligned with the transmission area of the display device.

Re claim 20, Chung and Jung disclose the display device of claim 18, wherein the connection portion (200 of Jung) has a pattern (210/220) including a plurality of straight lines (inner and outer boundaries of 210/220) on a cut surface (along c1/b) substantially parallel to (in-line with) the first substrate (101) when viewed in a plane (upper horizon of 101) as part of the crack free, reduced defects displays discussed for claim 18.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Boek as applied to claim 4; and claim 16, respectively, above, and further in view of VEERASAMY et al (US 2016/0356074 A1, hereafter Veerasamy).
Re claim 5, Chung and Boek disclose the method of claim 4, wherein when the laser beam (501 of Boek) is irradiated onto a first line (horizontal line in FIG. 1 of Boek) of the imaginary line (normal line), a first pattern portion (medium-dark/lightest stripes) extending along the first line and a second pattern portion (lightest/ medium-dark stripes) adjacent to the first pattern portion (medium-dark/lightest stripes) are formed in the transparent material (glass layer(s) of Boek), the first transmission area (contact area of the glass layer on 302 of Boek), and the second transmission area (contact area of the glass layer on 304 of Boek), and wherein the first line (horizontal line in FIG. 1 of Boek) extends from the first point (beam center) of the imaginary line (normal line), the first pattern portion (medium-dark/lightest stripes) is defined by first cross-section shapes (rectangular stripes) consecutively formed (side-by-side) along the first line, and the second pattern portion (light/medium-dark stripes) is defined by second cross-section shapes (rectangular stripes) consecutively formed (side-by-side) along the first line as part of the hermetic seals discussed for claim 1.
Chung and Boek fail to disclose the laser beam (501 of Boek) is continuously irradiated onto a first line (horizontal line in FIG. 1 of Boek) of the imaginary line (normal line).
However,
Veerasamy discloses in FIG. 5 (with references to FIG. 3) a method of manufacturing a display device, comprising: continuously irradiating a laser beam (40; ¶ [0036]) onto a first line (along 54) of an imaginary line (normal line) of a connection portion (54; ¶ [0035]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung and Boek to include continuously irradiating the laser beam onto a first line of an imaginary line of a connection portion, as disclosed by Veerasamy, to provide broad area uniform/constant power to connection portion seal material compared to pulsed irradiation having focused spots of peak power.

Re claim 6, Chung and Boek and Veerasamy disclose the method of claim 5.
But, fails to explicitly disclose wherein the first pattern portion (medium-dark/lightest stripes) has an optical property different from that the second pattern portion (lightest/medium-dark stripes) when the first and second transmission areas are both formed of the same glass substrate material.
However, Boek discloses in FIG. 17 different optical properties when the first and second transmission areas are formed of different glass substrate material (Eagle XG vs. Lotus 2076S; ¶ [0080]) after UV irradiation, and the formation of first and second pattern portions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung and Boek and Veerasamy by using substrates made of different transmissive glass materials, as disclosed by Boek, such that the first pattern portion (medium-dark/lightest stripes of top glass substrate 302) has an optical property different (low or no transmission after UV irradiation between 100-200o C) from that the second pattern portion (lightest/medium-dark stripes of bottom glass substrate 304). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Boek and Veerasamy as applied to claim 5 above, and further in view of Jung-Min et al (US 2011/0165814 A1, hereafter Jung-Min).
Re claim 7, Chung and Boek and Veerasamy disclose the method of claim 5, wherein when the laser beam is continuously irradiated (see claim 5).
But, fail to disclose the laser beam is continuously irradiated onto a second line of the imaginary line (normal line), a third pattern portion extending along the second line and a fourth pattern portion adjacent to the third pattern portion are formed in the transparent material, the first transmission area, and the second transmission area, and wherein the second line extends from a second point spaced apart from the first point, the third pattern portion is defined by first cross-section shapes consecutively formed along the second line, the fourth pattern portion is defined by second cross-section shapes consecutively formed along the second line, and the first pattern portion is removed by the fourth pattern portion.

However,
Jung-Min discloses in FIGS. 7-8 a method of manufacturing a display device, comprising: a laser beam (160) is continuously irradiated (¶ [0084]) onto a second line (diameter of C1) of an imaginary line (normal line of C0), a third pattern portion (top half of C0) extending along the second line (diameter of C1) and a fourth pattern portion (bottom half of C1) adjacent to (below) the third pattern portion (top half of C1) are formed a sealing unit material (frit 140; ¶ [0086] and [0106]-[0107]), and wherein the second line (diameter of C1) extends from a second point (center point of diameter of C1) spaced apart from a first point (center point of diameter of C0), the third pattern portion (top half of C1) is defined by first cross-section shapes (overlapped and non-overlapped portions of top half of C1) consecutively formed (side-by-side) along the second line (diameter of C1), the fourth pattern portion (bottom half of C1) is defined by second cross-section shapes (overlapped and non-overlapped portions of bottom half of C1) consecutively formed (side-by-side) along the second line (diameter of C1), and a first pattern portion (top half of C0) is removed (superimposed) by the fourth pattern portion (bottom half of C1).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung and Boek and Veerasamy to include the laser beam continuously irradiated onto a second line of the imaginary line, of Jung-Min, such that a third pattern portion extending along the second line and a fourth pattern portion adjacent to the third pattern portion are formed in the transparent material, the first transmission area, and the second transmission area, and wherein the second line extends from a second point spaced apart from the first point, the third pattern portion is defined by first cross-section shapes consecutively formed along the second line, the fourth pattern portion is defined by second cross-section shapes consecutively formed along the second line, and the first pattern portion is removed by the fourth pattern portion, where the laser beam profile improves temperature uniformity of a cross-section of glass frit connection member (Jung-Min; ¶ [0011] and [0103]) improving display device seal quality (Jung-Min; ¶ [0097]-[0098]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung and Boek as applied to claim 3 above, and further in view of Matsumoto (US 2012/0240632 A1).
Re claims 9-11, Chung and Boek disclose the method of claim 3, wherein the laser beam (501 of Boek) is sequentially irradiated (pulsed; ¶ [0058]) as part of the hermetic seals discussed for claim 1.
But, fails to disclose wherein each of the first transmission area, the transparent material and the second transmission area has a circular shape when viewed in a plane; wherein the imaginary line (normal line) comprises a plurality of concentric circles defined with respect to a center point corresponding to a center of a cut surface of the transparent material; and wherein the laser beam is sequentially irradiated along the plurality of concentric circles from a concentric circle having the smallest diameter to a concentric circle having the largest diameter among the plurality of concentric circles.
However,
Matsumoto discloses in FIGS. 7a and 7b a method of manufacturing a display device, comprising: irradiating a laser beam (L2; ¶ [0044]) along a plurality of concentric circles (rings; ¶ [0047]) from a concentric circle having the smallest diameter (innermost ring) to a concentric circle having the largest diameter (outermost ring) among the plurality of concentric circles (ring), wherein an imaginary line (normal line) comprises a plurality of concentric circles (rings; ¶ [0047]) defined with respect to a center point (middle of innermost ring) corresponding to a center (region 3a at middle of innermost ring) of seal material (glass layer 3; ¶ [0047]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung and Boek by irradiating the laser beam (wherein the laser beam is sequentially irradiated as per Boek) along a plurality of concentric circles from a concentric circle having the smallest diameter to a concentric circle having the largest diameter among the plurality of concentric circles, wherein an imaginary line comprises a plurality of concentric circles defined with respect to a center point corresponding to a center of seal material, as disclosed by Matsumoto, such that each of the first transmission area, the transparent material and the second transmission area has a circular shape when viewed in a plane, wherein the imaginary line comprises a plurality of concentric circles defined with respect to a center point corresponding to a center of a cut surface (imaginary plane below interface of 5 and 3 or imaginary plane above interface of 4 and 3 in FIG. 1 of Matsumoto) of the transparent material to ensure the entire contact areas of the transparent material are molten and bonded (Matsumoto; ¶ [0047]) to the first and second transmission areas. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Boek as applied to claim 4 above, and further in view of Niboshi et al (US 2012/0080671 A1, hereafter Niboshi).
Re claim 14, Chung and Boek disclose the method of claim 1.
But, fail to disclose the method of claim 1 further comprising providing a sealing portion along an edge of the first substrate (510 of Chung) to connect the first substrate with the second substrate (750 of Chung).
However,
Niboshi discloses in FIGS. 22 (with references to FIG. 2) a method of manufacturing a display device, comprising: forming a connection portion (fitted glass 5; ¶ [0076] and [0157]-[0158]) between a first substrate (30; ¶ [0065]) and a second substrate (20; ¶ [0065]), and providing a sealing portion (16; ¶ [0079]) along an edge (circumference; ¶ [0080]) of the first substrate (30) to connect the first substrate with the second substrate (20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chung and Boek by providing a sealing portion along an edge of the first substrate to connect the first substrate with the second substrate, as disclosed by Niboshi, in order to provide a low-cost organic outermost seal comprising a spacer to maintain a desired thickness and uniformity of the display emission surface (Niboshi; ¶ [0081]-[0082]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Boek as applied to claim 16 above, and further in view of Jung-Min et al (US 2011/0165814 A1, hereafter Jung-Min).
Re claim 17, Chung and Boek disclose the method of claim 16, wherein the forming of the connection portion comprises: irradiating the laser beam (501 of Boek) along a first line (FIG. 1 of Boek) defined in the first transmission area (contact area of the first glass layer on 302) to form a first cross-section pattern portion (leftmost dark/light stripes) extending along the first line and a second cross-section pattern portion (rightmost dark/light stripes) adjacent to (side-by-side) the first cross-section pattern portion (leftmost dark/light stripes).

Chung and Boek fail to disclose and irradiating the laser beam along a second line defined in the second transmission to form a third cross-section pattern portion extending along the second line and a fourth cross- section pattern portion adjacent to the third cross-section pattern portion, and wherein the first cross-section pattern portion is removed by the fourth cross-section pattern portion.
However, Jung-Min renders these limitations obvious (see claim 7).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chung and Jung as applied to claim 18 above, and further in view of Matsumoto (US 2012/0240632 A1).
Re claim 21, Chung and Boek disclose the display device of claim 18.
But, fail to disclose wherein the connection portion (seal combination of Chung/ glass-to-glass weld of Boek) has a pattern including a plurality of concentric circles on a cut surface substantially parallel to the first substrate (510 of Chung/304 of Boek) when viewed in a plane.
However, Matsumoto would render these limitations obvious as discussed above for claims 9-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/ERIC W JONES/Examiner, Art Unit 2892